Citation Nr: 0601980	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected compression fracture of L1, with fusion 
from T10 through L4.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

During his October 2005 VA videoconference hearing with the 
undersigned Veterans Law Judge, the veteran reported that he 
had resigned from his United States Postal Service job in May 
2004 and was currently working as a truck driver.  He 
submitted statements from his former supervisor and union 
leader indicating that his back disability led to his 
departure from that job.  

At the same time, the veteran described worsening low back 
symptoms, with leg pain and numbness and reported taking 
extensive periods of time off from work for these symptoms.  
He noted working no days in the past two weeks and only five 
days in the past three weeks.  Also, he stated that, 
previously, he had been able to work approximately five days 
per week.  

Given the veteran's statements, the Board determines that a 
further VA examination is necessary.  See VAOPGCPREC 11-95 
(April 7, 1995) (the Board is required to remand a case back 
to the RO for a new examination when the claimant asserts 
that the disability in question has worsened since the last 
examination).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the current extent 
of his service-connected low back 
disability.  

The examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examination should 
encompass range of motion testing, and 
the examiner should provide commentary as 
to the extent of any painful motion or 
functional loss due to pain.  

Also, the examiner should provide a 
description of the frequency and duration 
of any incapacitating episodes due to 
intervertebral disc syndrome in the past 
year.  If the examiner finds that this 
disability renders the veteran unable to 
secure or follow a substantially gainful 
occupation, he should so state.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

2.  Then, the claim for increase must be 
readjudicated in light of the additional 
development.  If the determination of 
this claim remains less than fully 
favorable to the veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.   

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




 
 
 
 


